Citation Nr: 1038514	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating for migraine headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which granted service connection for 
migraine headaches and awarded a 10 percent evaluation for this 
disability, effective from October 12, 1999, the date of the 
Veteran's claim.  The Veteran perfected a timely appealed with 
respect to the 10 percent rating initially assigned to his now 
service connected migraine headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the claims.

As previously noted herein, the Veteran's service-connected 
migraine headaches are evaluated as 10 percent disabling, under 
the provisions of Diagnostic Code (DC) 8100.  38 C.F.R. § 4.130 
(2009).  

A review of the evidence indicates that the Veteran claims that 
his migraine headache disability is worse than the 10 percent 
assigned rating due to frequent prostrating episodes; he reports 
that he is unable to work as a result.  During a March 2008 Board 
hearing, the Veteran reported daily headaches with severe, 
painful migraine headaches occurring two to three times per week 
and lasting 45 minutes to one hour and 15 minutes.  He stated 
that these episodes cause extreme pain and nausea are completely 
debilitating.  He stated that he restricts physical and leisure 
activities that may trigger the headaches.  He also reported that 
he was once involved in a motor vehicle accident due to a sudden 
migraine episode and that he currently drives infrequently as a 
result.  He also indicated that he is unemployed and believes 
that he cannot work due to the headaches.  

The Veteran last underwent a VA examination of his migraine 
headaches in March 2005.  At the time of the examination, the 
examiner noted painful migraines occurring two to three times per 
week, but not every week and indicated that the episodes normally 
lasted 30 to 40 minutes and that less than half were prostrating.  
The examiner provided no discussion regarding the effect of the 
migraine headaches on employment.

VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his migraine headaches.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  The Board notes that the Veteran's most recent VA 
examination (March 2005) is now over five years old and does not 
contemplate the Veteran's current treatment or his recent 
contentions regarding the current severity of his symptomatology.  
As such, VA is required to afford the Veteran a contemporaneous 
VA examination to assess the current nature, extent, and severity 
of his migraine headaches.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, a new VA medical examination is necessary in order 
to determine the Veteran's complete disability picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

As the case must be remanded for a new examination, the Veteran's 
most recent and relevant (if any) VA treatment records should 
also be obtained and associated with the claims file.

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's treatment records from the 
Memphis, TN VAMC, for migraine headaches, 
since 2006.  

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the extent and 
severity of his migraine headache disorder.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests that 
are attributable to his service-connected 
migraine headache disorder.  

The examiner should comment on the effect 
of the Veteran's service-connected 
disability on his ability to engage in any 
type of full-time employment and whether, 
in the examiner's opinion, the service-
connected disability alone is of such 
severity to result in unemployability.

A complete rationale for all opinions 
should be provided.  The examination report 
should include a detailed account of all 
headache pathology found to be present.  
       
3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures.

4.  Following the above, the AMC/RO should 
readjudicate the Veteran's claim for an 
initial rating in excess of 10 percent for 
a migraine headache disorder.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


